--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.19
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of the
7th day of January 2014 (the “Effective Date”), by and between Internet Media
Services, Inc., a Delaware corporation (the “Company”), and Raymond Meyers, an
individual (the “Employee”).
 
1.           Employment Period.  The Company hereby agrees to employ the
Employee as its Chief Executive Officer, and the Employee, in such capacity,
agrees to provide services to the Company for the term beginning on the
Effective Date (the “Commencement Date”) and ending on December 31, 2016, unless
earlier terminated in accordance with this Agreement (the “Initial Term”).
 
This Agreement shall be extended for additional one year terms (each such term,
a “Renewal Term”)], unless either the Board of Directors of the Company (the
“Board”) or the Employee objects to such extension by delivering written notice
to the other party at least [ninety (90) days] prior to the expiration of the
Initial Term or the applicable Renewal Term.  Such notice, if given by either
party and not withdrawn prior to the end of the applicable year, shall be deemed
a termination of Employee’s employment by the party who delivered such notice
under this Agreement.  The Initial Term and each Renewal Term shall be
collectively referred to herein as the “Employment Period”.
 
2.           Performance of Duties.  The Employee agrees that during the
Employment.  Period, while he is employed by the Company, he shall devote 100%
of his full working time, energies and talents performing the duties assigned to
him by the Board faithfully, efficiently and in a professional manner.  During
the Employment Period, the Employee may not engage, undertake or be interested
in (whether directly or indirectly) any other employment, business or occupation
or become a director or employee or agent or consultant or partner of any other
person, officer or company which either individually or in the aggregate would
violate the immediately preceding sentence without the prior written consent of
the Board.
 
3.           Compensation.  Subject to the terms and conditions of this
Agreement, during the Employment Period, the Employee shall be compensated by
the Company for his services as follows:
 
(a)           He shall receive, for the Initial Term and each Renewal Term, if
any, a rate of salary that is not less than $5,000 (USD) Dollars per month (the
“Salary”), payable monthly and subject to normal and customary tax withholding
and other deductions, all on a basis consistent with the Company’s normal
payroll procedures and policies.  During (i) the thirty (30) day period prior to
the expiration of each successive twelve (12) month period during the Initial
Term, and (ii) the thirty (30) day period prior to the commencement of any
Renewal Term, the Employee’s salary rate shall be reviewed by the Board to
determine whether an increase in his rate of compensation is appropriate, which
determination shall be within the sole discretion of the Board.
 
(b)           He shall be eligible to receive, for the Initial Term and each
Renewal Term, if any, a commission payout (the “Payout”), based on the
commission rate sheet as established and approved by the Board.  [The commission
rate sheet of the Payout for the calendar years ending December 31, 2014, 2015
and 2016 respectively, is as set forth on Schedule A attached hereto.]  The
Board shall review the amount of the Payout during the sixty (60) day period
prior to the expiration of each calendar year during the Employment Period, in
order to determine whether the target Payout amount for the subsequent calendar
year should be adjusted based on market compensation for similar positions.  The
commission rate sheet and the target Payout amount for the Employee shall be
established by the Board within thirty (30) days following the commencement of
each calendar year during the Employment Period (beginning with the calendar
year 2015); provided, however, that the target amount of the Bonus for each
calendar year shall be not less than the previous calendar year.  The Payout
shall be computed and paid to Employee on a monthly basis.   Should the Employee
resign or be terminated, he will not be entitled to receive any Payout past the
date which Employee was terminated or resigned, unless mutually agreed.
 
(c)           He shall be reimbursed by the Company for all reasonable business,
promotional, travel and entertainment expenses incurred or paid by him during
the employment period in the performance of his services under this Agreement
that are consistent with the Company’s policies in effect from time to time,
provided that the Employee furnishes to the Company appropriate documentation in
a timely fashion required by the Internal Revenue Code in connection with such
expenses and shall furnish such other documentation and accounting as the
Company may from time to time reasonably request.

 
 

--------------------------------------------------------------------------------

 
 
(d)           He shall be entitled to all scheduled holidays of the Company, and
a minimum of fifteen (15) days of paid vacation per year (subject to increase in
the sole discretion of the Board).
 
(e)           He shall be eligible to participate in the benefits made generally
available by the Company to the Employee management team, in accordance with the
benefit plans established by the Company, and as may be amended from time to
time in the Company’s sole discretion. 
 
(f)           He shall be entitled to a monthly car allowance of $500.
 
4.           Termination.  The Employee’s employment hereunder may be terminated
prior to the expiration of the Employment Period under the following
circumstances:
 
(a)           Death.  The Employee’s employment hereunder shall terminate upon
his death.
 
(b)           Total Disability. The Company may terminate Employee’s employment
upon the Employee becoming “Totally Disabled.”  For purposes of this Agreement,
“Totally Disabled” means any physical or mental ailment or incapacity as
determined by a licensed physician in good standing, which has prevented, or is
reasonably expected (as determined by a licensed physician in good standing) to
prevent, the Employee from performing the duties incident to the Employee’s
employment hereunder which has continued for a period of either (A) one hundred
twenty (120) consecutive days or (B) two hundred ten (210) total days in any
twelve (12) month period; provided, however, that the Employee receives at least
thirty (30) days written notice prior to such termination.
 
(c)           Termination by the Company for Cause.  The Company may terminate
Employee’s employment hereunder for “Cause.” For purposes of this Agreement,
“Cause” shall mean:
 
(i)           any act or omission that constitutes a material breach by the
Employee of any of his obligations under this Agreement;
 
(ii)          the refusal or failure by the Employee to carry out specific
reasonable directions of the Board, which are of a material nature and
consistent with the Employee’s position;
 
(iii)         the refusal or failure by the Employee to satisfactorily perform
the duties reasonably required of him by the Company in his capacity as Founder
and Chief Executive Officer of the Company;
 
(iv)          in any calendar year where the gross revenue of the Company
reported on a GAAP basis has not exceeded $500,000;
 
(v)           the Employee engaging in any misconduct, fraud or dishonest action
(including, without limitation, theft or embezzlement), violence, threat of
violence, or any activity that could result in any violation of federal
securities laws, in each case that is injurious to the Company or any of its
subsidiaries or affiliates;
 
(vi)           the Employee’s material breach of a written policy of the
Company;
 
(vii)           the conviction of the Employee of, or plea of nolo contendere
to, a felony under federal or state law, or a crime involving dishonesty or
moral turpitude or which could reflect negatively upon the Company or otherwise
impair or impede its operations (as determined in the reasonable discretion of
the Board); or
 
(viii)           any other willful misconduct by the Employee which is
materially injurious to the financial condition or business reputation of the
Company or any of its affiliates.

 
2

--------------------------------------------------------------------------------

 
 
(ix)           insolvency of the Company through the protection of the
bankruptcy codes, assignment for the benefit of creditors (ABC), or any and all
public or private insolvency options available to the Company.


Notwithstanding the foregoing, “Cause” for termination shall not be deemed to
exist with respect to the Employee’s acts as described in subsections (i), (ii),
(iii), (iv) or (vi) above, unless the Company shall have given written notice to
the Employee within a period not to exceed fifteen (15) days of the Company’s
knowledge of the initial existence of the occurrence, specifying the “Cause”
with reasonable particularity and, within thirty (30) days after such notice,
the Employee shall not have cured or eliminated the problem or thing giving rise
to such “Cause;” provided, however, no more than two (2) cure periods need be
provided during any twelve (12) month period.  For the avoidance of doubt,
Employee shall not be afforded any cure period with respect to the acts
described in subsections (v), (vii) ),(viii) or (ix) above.
 
(d)           Termination by Employee for Good Reason.  Employee may terminate
his employment with the Company for Good Reason.  For purposes of this
Agreement, “Good Reason” shall mean a termination by the Employee of his
employment with the Company due to a breach by the Company of its material
obligations under this Agreement, or any other agreement to which Employee and
Company are both parties; provided, however, that (i) the Employee provides
written notice to the Company specifying in reasonable detail the circumstances
claimed to provide the basis for such termination within thirty (30) days
following the occurrence of such events, without the Employee’s consent, (n) if
such circumstances are correctable, the Company fails to correct the
circumstances set forth in Employee’s notice of termination within thirty (30)
days of receipt of such notice, and (iii) the Employee actually terminates
employment within sixty (60) days following such occurrence:
 
(e)           Voluntary Termination by the Employee other than for Good
Reason.  The Employee may terminate his employment hereunder at any time by
providing written notice to the Company at least thirty (30) days prior to his
voluntary termination of employment.
 
(f)            Notice of Termination.  Any termination by the Company or by the
Employee under this Agreement shall be communicated by written notice to the
other party.
 
For avoidance of doubt, the Company may not terminate the Employee’s employment
hereunder for any reason except for the reasons described in this Section 4.
 
5.           Obligations and Compensation Following Termination of
Employment.  In the event that Employee’s employment hereunder is terminated,
Employee shall have the following obligations and shall be entitled to the
following compensation and benefits upon such termination, and nothing else:
 
(a)           In the event that (A) Employee terminates his employment for Good
Reason in accordance with Section 4(d) above, or (B) the Company terminates his
employment in any manner other than pursuant to Section 4(a), Section 4(b) or
Section 4(c) above, in any case, but subject to the Employee’s compliance with
the provisions contained in Sections 5(d), 5(e), the Company shall pay to the
Employee: (.i) any accrued but unpaid Salary for services rendered to the date
of termination; and (ii) an amount equal to the Salary at the time of such
termination, payable for the remainder of the then-current term (i.e., the
Initial Term or any Renewal Term).
 
(b)           Termination due to Death or Total Disability.  In the event that
the Employee’s employment is terminated due to the Employee’s death or by the
Company as a result of the Employee being deemed to be Totally Disabled, the
Company shall pay to the Employee the following amounts and nothing else: (i)
any accrued but unpaid Salary for services rendered to the date of termination;
and (ii) an amount equal to the Salary at the time of such termination, payable
each month, over a six month period beginning thirty (30) days after the date of
such termination in accordance with Section 3(a) above.

 
3

--------------------------------------------------------------------------------

 
 
(c)           Termination by the Company for Cause or Voluntary Termination by
Employee other than for Good Reason.  In the event that Employee’s employment is
terminated by the Company for Cause pursuant to Section 4(c) above, or due to
the Employee’s voluntary resignation other than for Good Reason pursuant to
Section 4(e) above, the Company shall pay to the Employee any accrued but unpaid
Salary for services rendered to the date of termination and nothing else.
 
(d)           Employee’s Obligation to Execute a General Release.  In the event
that Employee’s employment is terminated for any reason, the Company’s
obligation to pay the Employee the amounts set forth above in this Section 5
(with the exception of any accrued but unpaid Salary for services rendered on
the date of termination) shall be conditioned upon the Employee (or his estate
or beneficiary, as applicable) executing, and the effectiveness within ninety
(90) days after such termination of employment of, a valid waiver and release of
all claims that the Employee may have against the Company, Board of Directors,
consultants, advisors, etc. under this Agreement in a form reasonably
satisfactory to the Company (which waiver and release of all claims shall not
waive or release claims for amounts payable pursuant to this Agreement or claims
Employee may have as a shareholder of the Company).  Notwithstanding the above,
Employee agrees not to bring, or cause to bring, any type of legal action
against any member of the Company’s board of  directors, past or present, for
any reason.  Employee acknowledges that by being a member of the board of
directors they have the ability to influence and approve actions that require
board of directors approval and, as such, have an equal voice related to all
board of directors decisions.
 
(e)           Return of Company Property.  In the event that Employee’s
employment is terminated for any reason, the Employee (or his estate or legal
representative, as the case may be) shall be obligated to immediately return all
properly of the Company or any of its affiliates in his (or their) possession as
of the date of termination, including, but not limited to, (i) cell phones,
personal computers or other electronic devices provided by the Company,
including all files resident on such devices; (ii) all memoranda, notes,
records, files or other documentation, whether made or compiled by the Employee
alone or in conjunction with others (regardless of whether such persons are
employed by the Company); (iii) all proprietary or other information of the
Company and its affiliates (originals and all copies) which is in the Employee’s
control or possession (or that of his estate or legal representative, as the
case may be); and (iv) any and all other property of the Company and its
affiliates which is in the Employee’s control or possession (or that of his
estate or legal representative, as the case may be), whether directly or
indirectly.
 
(f)            Transition Services.  In the event that either (i) the Employee
terminates his employment without Good Reason in accordance with Section 4(e)
above, or (ii) the Employment Period expires pursuant to either party’s
non-renewal thereof, the Employee agrees that after the date of such termination
or expiration, as applicable, he shall, for a period not to exceed ninety (90)
days from the effective date of his termination, take all actions as reasonably
requested by the Company in order to transition all of his former job duties and
responsibilities to his successor, and the Company shall compensate the Employee
for such services at the pro rata hourly rate of the Employee’s Salary as of the
date of the date of the Employee’s termination.
 
6.           Covenants of Employee.  The Employee covenants and agrees that:
 
(a)            Confidential Information.  During the Employment Period and at
all times thereafter, the Employee shall keep secret and retain in strictest
confidence, and shall not use for his benefit or the benefit of others, except
in connection with the business and affairs of the Company and its affiliates,
all confidential matters relating to the Company’s business or to the Company
and its affiliates learned by the Employee heretofore or hereafter directly or
indirectly from the Company and its affiliates, including, without limitation,
information with respect to (a) operations, (b) sales figures, (c) profit or
loss figures and financial data, (d) costs, (e) customers, clients, and customer
lists (including, without limitation, credit history, repayment history,
financial information and financial statements), and (f) plans (collectively,
the “Confidential Information”) and shall not disclose such Confidential
Information to anyone outside of the Company and its affiliates except with the
Company’s express written consent and except for Confidential Information which
(1) is at the time of receipt or thereafter becomes publicly known through no
wrongful act of the Employee or (2) is received from a third party not under an
obligation to keep such information confidential and without breach of this
Agreement.  The Employee further agrees that he shall not make any statement or
disclosure that (a) would be prohibited by applicable Federal or state laws or
(b) is intended or reasonably likely to be detrimental to the Company or any of
its subsidiaries or affiliates.

 
4

--------------------------------------------------------------------------------

 
 
(b)           Non-Solicitation.  During the Employment Period and for a
six-month period thereafter (the “Restricted Period”), the Employee shall not,
without the Company’s prior written consent, directly or indirectly, knowingly
solicit or encourage any employee of the Company to leave the employment of the
Company or hire or participate in hiring any employee who has left the
employment of the Company during the Restricted Period or the six (6) month
period prior to the beginning of the Restricted Period.
 
(c)            Non-Compete.
 
(i)           During the Employment Period and, in the event (A) the Employee’s
employment with the Company is terminated for “Cause,” (B) the Employee resigns
from the Company without “Good Reason,” or (C) the Employee elects for the
Employment Period to expire in accordance with Section 1 above, then, also
during the Restricted Period, the Employee expressly shall not, directly or
indirectly, without the prior written consent of the Board, own, manage,
operate, join, control, franchise, license, receive compensation or benefits
from, or participate in the ownership, management, operation, or control of, or
be employed or be otherwise connected in any manner with, a Competitive
Business; provided, however, that the foregoing shall not prohibit the Employee
from acquiring, solely as an investment and through market purchases, securities
of any entity which are registered under Section 12(b) or 12(g) of the
Securities Exchange Act of 1934 and which are publicly traded, so long as the
Employee is not part of any control group of such entity and such securities,
alone or if converted, do not constitute more than five percent (5%) of the
outstanding voting power of that entity.  For purposes of this Section 6(c),
“Competitive Business” means any enterprise in the business that markets, sells,
or distributes, via vending kiosks, products or services that are the same or
similar to the products or services the Company markets, sells, or distributes.
 
 (ii)           Employee recognizes that Employee’s services hereunder are of a
special, unique, unusual, extraordinary and intellectual character giving them a
peculiar value, the loss of which cannot be reasonably or adequately compensated
for in damages, and in the event of a breach of this Agreement by Employee
(particularly, but without limitation, with respect to the provisions hereof
relating to the exclusivity of Employee’s services), the Company shall, in
addition to all other remedies available to it, be entitled to equitable relief
by way of an injunction and any other legal or equitable remedies.  Anything to
the contrary herein notwithstanding, the Company may seek such equitable relief
in any federal or state court in New York and Employee hereby submits to
exclusive jurisdiction in those courts for purposes of this Section
(6)(c)(ii).  Such exclusive jurisdiction of courts in New York shall not affect
a court’s ability to award equitable relief as provided in Section 7(a) of this
Agreement.
 
(d)           Records.  All memoranda, notes, lists, records and other documents
(and all copies thereof) made or compiled by the Employee or made available to
the Employee by the Company concerning the Company’s business or the Company
shall be the Company’s property and shall be delivered to the Company at any
time on request.
 
(e)           Acknowledgment.  Employee acknowledges and agrees that the
restrictions set forth in this Section 6 are critical and necessary to protect
the Company’s legitimate business interests (including the protection of its
Confidential Information); are reasonably drawn to this end with respect to
duration, scope, and otherwise; are not unduly burdensome; are not injurious to
the public interest; and are supported by adequate consideration.  Employee also
acknowledges and agrees that, in the event that Employee breaches any of the
provisions in this Section 6, the Company shall suffer immediate, irreparable
injury and will, therefore, be entitled to injunctive relief, in addition to any
other damages to which it may be entitled, as well as the costs and reasonable
attorneys’ fees it incurs in enforcing its rights under this Section
6.  Employee further acknowledges that any breach or claimed breach of the
provisions set forth in this Agreement will not be a defense to enforcement of
the restrictions set forth in this Section 6.
 
(f)           Cessation of Payments and Benefits Upon Breach.  Company’s
obligations to make any payments or confer any benefit under this Agreement,
other than to pay for all compensation and benefits accrued but unpaid up to the
date of termination, will automatically and immediately terminate in the event
that Employee breaches any of the restrictive covenants in this Section 6;
provided, however, that Company provides written notice to Employee specifying
in reasonable detail the circumstances claimed to provide the basis for such
breach without Company’s consent, of such events.

 
5

--------------------------------------------------------------------------------

 
 
7.           Rights and Remedies Upon Breach of Restrictive Covenants.  If the
Employee breaches, or threatens to commit a breach of, any of the provisions of
Section 6 (the “Restrictive Covenants”), the Company shall have the following
rights and remedies (upon compliance with any necessary prerequisites imposed by
law upon the availability of such remedies), each of which rights and remedies
shall be independent of the other and severally enforceable, and all of which
rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available to the Company under law or in equity:
 
 (a)           The right and remedy to have the Restrictive Covenants
specifically enforced by any court having equity jurisdiction, including,
without limitation, the right to an entry against the Employee of restraining
orders and injunctions (preliminary, mandatory, temporary and permanent) against
violations, threatened or actual, and whether or not then continuing, of such
covenants, it being acknowledged and agreed that any such breach or threatened
breach will cause irreparable injury to the Company and that money damages will
not provide an adequate remedy to the Company; and
 
(b)           The right and remedy to require the Employee to account for and
pay over to the Company all compensation, profits, monies, accruals, increments
or other benefits (collectively, “Benefits”) derived or received by him as the
result of any transactions constituting a breach of the Restrictive Covenants,
and the Employee shall account for and pay over such Benefits to the Company.
 
8.           Indemnification.
 
(a)           The Company shall indemnify Employee to the fullest extent
permitted by Delaware against all claims, actions, costs, expenses, liabilities,
and losses (including without limitation, attorneys’ fees, judgments, fines,
penalties, and ERISA excise taxes), incurred by Employee in connection with an
Identifiable Proceeding that arises from or relates to any acts, events, or
omissions that occur on or after the Effective Date of this Agreement.  For
purposes of this Section 8, “Identifiable Proceeding” shall mean any
identifiable action, suit, or proceeding, whether civil or criminal,
administrative or investigative, in which Employee is made a party to, or a
witness in, such action, suit, or proceeding by reason of the fact that Employee
is or was an officer, director or employee of the Company or is or was serving
as an officer, director, shareholder, employee, trustee, or agent of any other
entity at the request of the Company.  To the extent that the Company maintains
an insurance policy or policies providing liability insurance for directors,
officers, employees, agents or fiduciaries of the Company, Employee shall be
covered by such policy or policies in accordance with its or their terms.
 
(b)           The Company shall advance to Employee all reasonable costs and
expenses incurred in connection with an Identifiable Proceeding within twenty
(20) days after receipt by the Company of a written request for such
advance.  Such request shall include an itemized list of the costs and expenses
expected to be incurred in connection with the Identifiable
Proceeding.  Employee shall promptly repay the amount of such advance if
ultimately it shall be determined that Employee is not permitted to be
indemnified against such costs and expenses under applicable law.  If Employee
has commenced or commences legal proceedings in a court of competent
jurisdiction to secure a determination that Employee should be indemnified under
applicable law, as provided in this Section 8.  then Employee shall not be
required to reimburse the Company for any expense or cost advance until a final
judicial determination is made with respect thereto (as to which all rights of
appeal therefrom have been exhausted or have lapsed).  Employee’s obligation to
reimburse the Company, for expense advances shall be unsecured and no interest
shall be charged thereon.
 
(c)           The Company shall not settle any Identifiable Proceeding or claim
in any manner which would impose on Employee any penalty or limitation without
Employee’s prior written consent.  Employee will not withhold consent to any
proposed settlement of an Identifiable Proceeding unreasonably.
 
9.           Successors; Assignment.  This Agreement shall be binding on, and
inure to the benefit of, each of the parties and their permitted successors and
assigns.  This Agreement may be assigned by the Company to a successor in
interest in connection with a sale of all or substantially all of the assets or
securities of the Company.
 
 
6

--------------------------------------------------------------------------------

 
10.           Severability; Blue Penciling.

(a)           The Employee acknowledges and agrees that (i) he has had an
opportunity to seek advice of counsel in connection with this Agreement and (ii)
the Restrictive Covenants are reasonable in geographical and temporal scope and
in all other respects.  If it is determined that any of the provisions of this
Agreement, including, without limitation, any of the Restrictive Covenants, or
any part thereof, is invalid or unenforceable, the remainder of the provisions
of this Agreement shall not thereby be affected and shall be given full effect,
without regard to the invalid portions.
 
(b)           If any court determines that any of the covenants contained in
this Agreement, including, without limitation, any of the Restrictive Covenants,
or any part thereof, is unenforceable because of the duration or geographical
scope of such provision, the duration or scope of such provision, as the case
may be shall be reduced so that such provision becomes enforceable and, in its
reduced form, such provision shall then be enforceable and shall be enforced.
 
11.           Waiver of Breach.  The waiver by either the Company or the
Employee of a breach of any provision of this Agreement shall not operate as or
be deemed a waiver of any subsequent breach by either the Company or the
Employee.
 
12.           Notice.  Any notice to be given hereunder by a party hereto shall
be in writing and shall be deemed to have been given when deposited in the U.S.
mail, certified or registered mail, postage prepaid:
 
(a)           to the Employee addressed as follows:
 
Raymond Meyers
1507 7th Street, #425
Santa Monica, CA 90401


(b)           to the Company addressed as follows:
 
Internet Media Services, Inc.
1507 7th Street, #425
Santa Monica, CA 90401
 
13.           Amendment.  This Agreement may be amended only by mutual agreement
of the parties in writing without the consent of any other person and no person,
other than the parties thereto (and the Employee’s estate upon his death), shall
have any rights under or interest in this Agreement or the subject matter
hereof.
 
14.           Applicable Law.  The provisions of this Agreement shall be
governed by and construed in accordance with the internal laws of the State
of  Delaware without regard to the conflicts of laws principles thereof.  Any
dispute is to be resolved exclusively in the courts of the State of California.
 
15.           Interpretation.  This Agreement shall be construed as a whole,
according to its fair meaning, and not in favor of or against any
party.  Sections and section headings contained in this Agreement are for
reference purposes only, and shall not affect in any manner the meaning or
interpretation of this Agreement.  Whenever the context requires, references to
the singular shall include the plural and the plural the singular.
 
16.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original of this Agreement, but
all of which together shall constitute one and the same instrument.
 
17.           Authority.  Each party represents and warrants that such party has
the right, power and authority to enter into and execute this Agreement and to
perform and discharge all of the obligations hereunder; and that this Agreement
constitutes the valid and legally binding agreement and obligation of such party
and is enforceable in accordance with its terms.

 
7

--------------------------------------------------------------------------------

 
 
18.           Entire Agreement.  This Agreement is intended to be the final,
complete, and exclusive statement of the terms of Employee’s employment by the
Company and may not be contradicted by evidence of any prior or contemporaneous
statements or agreements, except for agreements specifically referenced
herein.  To the extent that the practices, policies or procedures of the
Company, now or in the future, apply to Employee and are inconsistent with the
terms of this Agreement, the provisions of this Agreement shall control.  Any
subsequent change in Employee’s duties, position, or compensation will not
affect the validity or scope of this Agreement.
 
[remainder of page intentionally left blank; signature page to follow]
 
 
 
 
 
 
 
 
 

 
8

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the Employee and the Company have executed this Employment
Agreement as of the Effective Date.
 

 
“Employee”
         
/s/ Raymond Meyers
   
Name
         
“Company”
         
INTERNET MEDIA SERVICES, INC.
         
/s/ Alex Orlando
   
Name: Alex Orlando
   
Title: BOARD MEMBER
 
 
         
/s/ Patrick White
   
Name: Patrick White
Title: BOARD MEMBER
 
 
         
/s/ Philip Jones
   
Name: Philip Jones
Title: BOARD MEMBER
 
 
                   

 [Signature Page to Employment Agreement]
 

 
9

--------------------------------------------------------------------------------

 



 
 
Schedule A
 
Commission Payout Rate Plan
 
Period Covered: January 2014 through December 2016
 
Revenue
Commission Payout
For gross revenue less than $2,000,001
Employee receives a commission equal to 10% of gross revenue.
For gross revenue greater than $2,000,000 but less than $3,000,001
Employee receives a commission equal to 7.5% of  the amount of gross revenue
greater than $2,000,000 but less than $3,000,001.gross revenue.
For gross revenue greater than $3,000,000 but less than $4,000,001
Employee receives a commission equal to 5% of the amount of gross revenue
greater than $3,000,000 but less than $4,000,001.
For gross revenue in excess of $4,000,000
Employee receives a commission equal to 2.5% of gross revenue in excess of
$4,000,000.



 
Gross revenue is calculated on a GAAP basis.
 
Commission is paid monthly to the Employee.
 
Commission Payout is cumulative.  By way of example, Employee is entitled to the
commission payout for each revenue level obtained.  If the Company obtains gross
revenue of $3,500,000, Employee receives commission payout of 10% of the first
$2,000,000 of gross revenue, plus 7.5% of the next $1,000,000 of gross revenue,
plus 5% of the next $500,000 of gross revenue.
 
Maximum commission earned through this Commission Payout by Employee in any one
calendar year shall be $300,000.
 
 
 
 
 
 
10

--------------------------------------------------------------------------------

 